DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the beam is collimated and expanded by the first beam expander, and the beam transmitted by the first polarization beam-splitting prism is a first path beam, wherein the first path beam, after sequentially being shaped by the beam shaper into a parallel hollow ring-shaped beam and adjusted in an optical path difference thereof by the optical delay line, is reflected by the first reflector.

Claims 2-9 are allowed as being dependent on claim 1.

The closest available prior art SUN (CN 208171850U) discloses a structured beam generation device based on beam shaping comprising: a laser (femtosecond laser 1 of fig. 1), a first polarization beam-splitting prism (polarizing beam splitter prism 2 of fig. 1), an optical delay line (optical delay line 8 of fig. 1), a first reflector (first mirror 7 of fig. 1), an electro-optical phase modulator (modulator 3 of fig. 1), a second reflector (mirror 4 of fig. 1), a second polarization beam-splitting prism (polarizing beam splitting prism 10 of fig. 1), a polarizing plate (waveplate 6 of fig. 1), and incident on the first polarization beam-splitting prism (2), is transmitted and reflected to be divided into two beams with equal power (illustrated in fig. 1); the beam transmitted by the first polarization beam-splitting prism is a first path beam (illustrated in fig. 1), wherein the second path beam after sequentially being phase modulated by the electro-optical phase modulator (the modulator 3 modulates the second beam that is transmitted through the polarizing beam splitting prism 2), and the first path beam transmitted by the second polarization beam-splitting prism and the second path beam reflected by the second polarization beam-splitting prism are complementarily combined into a beam incident on the polarizing plate (via the prism 10), which is then adjusted by the polarizing plate into a beam with consistent polarization direction (illustrated in fig. 1), and is finally focused by the focusing lens (focusing lens 11 of fig. 1) at a focal plane where interference occurs to form a structured beam (illustrated in fig. 1); however, Jiang fails to teach or render obvious a linearly polarized beam emitted by a laser, wherein the beam is collimated and expanded by the first beam expander, and the beam transmitted by the first polarization beam-splitting prism is a first path beam, wherein the first path beam, after sequentially being shaped by the beam shaper into a parallel hollow ring-shaped beam and adjusted in an optical path difference thereof by the optical delay line, is reflected by the first reflector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        24 May 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882